CONCURRING OPINION
Oliver, Chief Judge:
The rule is well established that a “use” provision ordinarily prevails over an eo nomine designation. An exception to the application of that rule may arise when the so-called “use” provision contains, as in the present issue, the qualifying phrase, “not specially provided for.” That phraseology in the general provision for “household utensils” in paragraph 339 indicates that Congress recognized the fact that some household utensils are specifically provided for elsewhere in the tariff act. It seems evident that Congress intended paragraph 339 to cover only such household utensils as are “not specially provided for.”
The articles in question are needlecases furnished with combinations of needles and other articles, and, as such, are specifically provided for in paragraph 343. They are also household utensils. The provision *39under consideration reads, “needle cases or needle books furnished with assortments of needles or combinations of needles and other articles.” Congress did not limit the provision to the eo nomine designation, “needle cases,” alone. On the contrary, the legislators enacted descriptive language, sufficiently broad to include a general class of articles.
• It is a well settled principle that “The master rule in the construction of statutes is to so interpret them as to carry out the legislative intent.” (United States v. Clay Adams Co., Inc., 20 C. C. P. A. (Customs) 285, T. D. 46078.) That intent is clearly evidenced by the descriptive language employed in the provision in paragraph 343, supra, which definitely covers the merchandise under consideration. The congressional intent being abundantly clear by the use of the statutory language of said paragraph 343, it follows that the articles in question, specifically provided for therein, are consequently excluded from the residuary or catchall provision for household utensils, not specially provided for, in paragraph 339.
I concur in the reasoning followed and the conclusion reached by Judge Lawrence.